Citation Nr: 1451353	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  08-03 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to an evaluation in excess of 10 percent for post-operative hallux valgus, left foot.

3.  Entitlement to an evaluation in excess of 10 percent for hallux valgus, right foot.

4.  Entitlement to a compensable evaluation for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant and C.D.C.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to September 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and December 2007 rating decisions from the Department of Veterans Affairs (VA) Wichita, Kansas, Regional Office (RO).

In August 2012, the Board remanded the claims for additional development and adjudicative actions.  The case has been returned for further appellate review.


FINDINGS OF FACT

1.  Type 2 diabetes mellitus did not have its onset in service, did not manifest to a compensable degree within one year following service discharge, and is not otherwise related to service.

2.  The maximum schedular rating assignable for unilateral hallux valgus is 10 percent, and the symptomatology associated with the Veteran's right foot hallux valgus is adequately addressed by this rating.

3.  The maximum schedular rating assignable for unilateral hallux valgus is 10 percent, and the symptomatology associated with the Veteran's left foot hallux valgus is adequately addressed by this rating.

4.  Throughout the claim/appeal period, the preponderance of the evidence weighs against finding that the Veteran's sarcoidosis is active or manifested by any compensable residuals.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for status post bunionectomy of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2013).

3.  The criteria for an initial disability rating in excess of 10 percent for status post bunionectomy of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2013).

4.  The criteria for a compensable evaluation for the Veteran's service-connected sarcoidosis have not been met or approximated at any time during the claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, DC 6846 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Pursuant to the Veterans Claims Assistance Act (VCAA), proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was sent notice of the evidence necessary to substantiate his claims for service connection and increased ratings in September 2006 (regarding the claims for increase) and September 2007 (regarding the claim for service connection), which addressed the evidence necessary to establish claims for increased ratings and service connection.  Thus, the duty to notify was satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim.  The Veteran has indicated having received treatment at VA and being in receipt of Social Security Disability benefits, and VA obtained these records.  The Veteran's service treatment records and personnel records had already been obtained when the Veteran submitted a prior claim for VA disability benefits.  

VA also provided the Veteran with a VA examinations in May 2007 in connection with the Veteran's claims for increase.  As noted in the Introduction, the Board remanded the claims for additional development, which included exams for all four disabilities.  The Board finds that the examinations are adequate for rating purposes.  The examinations conducted in connection with the claims for increase provide the necessary evidence for the Board to determine the current level of severity of the Veteran's service-connected disabilities.  The examination conducted in connection with the claim for service connection provides the necessary information for the Board to determine whether service connection for diabetes mellitus is warranted.  

The Veteran was provided with a hearing before the Board in August 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned explained the issues on appeal at the beginning of the hearing.  Although it is arguable that the undersigned did not suggest the submission of evidence that may have been overlooked on the record, this has not prejudiced the Veteran.  Specifically, the Board remanded these issues after the August 2010 hearing in order to afford the Veteran an opportunity to submit any additional evidence relating to the issues on appeal and to provide additional development of the record, to include understanding the Veteran's current symptoms associated with the three service-connected disabilities.  Additionally, what was missing from the Veteran's claim for service connection for diabetes mellitus was evidence of a nexus between the diagnosis of diabetes mellitus and the Veteran's service, which the Board expressly sought to obtain in the remand instructions ordering a VA medical examination.    

On this issue, it is clear that the Veteran understands that in order to be granted service connection for diabetes mellitus, the evidence must establish a nexus between the diagnosis of diabetes mellitus and service.  For example, at the 2010 Board hearing, the Veteran testified that he had symptoms in service that were the onset of the disease process.  For these reasons, the Board concludes that the Veteran was not prejudiced by any failure to suggest the submission of evidence that may have been overlooked. 

Lastly, the Board finds there was substantial compliance with the August 2012 remand instructions.  The Board had remanded the claims to obtain Social Security records and provide the Veteran with VA examinations in connection with all four claims.  The Social Security records were obtained, and the Veteran underwent VA examinations in connection with his claims.  As stated above, the examiners have provided the necessary information for the Board to decide all four claims.  Additionally, the Board allowed the Veteran the opportunity to submit additional evidence, which he did not submit.  The Board asked the agency of original jurisdiction to issue a supplemental statement of the case after the requested development, which was provided in August 2013.  

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time.

II.  Service Connection for Diabetes Mellitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period, or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease under 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because diabetes mellitus is a chronic disease listed under 3.309(a), the Veteran may establish service connection with continuity of related symptomatology after active service.  

At the August 2010 hearing, the Veteran testified that he felt his symptoms associated with diabetes mellitus began in 1996 (the year he was separated from service), when he experienced dizziness and difficulty breathing.  He also stated he was coughing a lot and would cough up blood at times.  The Veteran stated he noticed swelling in his feet as he was getting ready to be discharged from service.  He admitted he was not diagnosed with diabetes mellitus in service and that the first time he received such a diagnosis was in 2004.  The Veteran noted he was not provided with a separation examination.

The Board has reviewed all the evidence of record, including the Veteran's statements and testimony, however, it finds that the preponderance of the evidence is against the claim for entitlement to service connection for diabetes mellitus.  The reasons follow.  

As laid out above in describing the Veteran's testimony, the Veteran has stated he felt he had the beginning symptoms of diabetes mellitus while in service.  The Board had the Veteran examined and asked the examiner to provide a medical opinion as to the likelihood that the symptoms the Veteran described he had in service were, in fact, the beginning symptoms of diabetes mellitus.  In an April 2013 VA examination report, the examiner determined that it was less likely as not that the Veteran's description of symptoms in service, such as blurred vision, migraine headaches, syncope, lightheadedness, swollen feet, dizziness, and fainting during physical training was indicative of his having symptoms of diabetes mellitus in service.  He stated there was no temporal nexus between these symptoms and the Veteran's diagnosis of diabetes mellitus.  He further noted that these symptoms are common symptoms in a variety of conditions, which are not specific to diabetes mellitus.  This opinion thus weighs against the Veteran's claim.

The Board has considered the Veteran's lay assertions of a nexus between his diabetes mellitus and his military service; however, the Veteran is not competent to opine regarding the etiology of his diabetes mellitus.  The determination as to the presence and etiology of that condition is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, the question of the relationship between diabetes mellitus and military service is a medical question, and it is not alleged or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his diabetes mellitus and service.  As such, the Veteran's statements regarding a nexus between his diabetes mellitus and military service are not competent evidence.

In addition to the foregoing, the Board notes that there is no medical evidence or opinion of record which establishes that the Veteran's diabetes mellitus is related to his military service. 

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus began in or is related to his military service.  Because the preponderance of the evidence is against the claim, the Veteran's claim is denied and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When an initial rating is on appeal, separate ratings can be assigned for separate periods of time since the effective date of the initial rating. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining a disability rating, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A.  Hallux Valgus

Service connection for hallux valgus of the right and left feet was granted in an October 1997 rating decision.  The RO assigned a 10 percent rating for the left foot and a noncompensable rating for the right foot.  In an October 2004 rating decision, the RO increased the hallux valgus of the right foot to 10 percent and continued the 10 percent rating for hallux valgus of the left foot.  The current claim for increase was submitted in June 2006.

At the August 2010 hearing, the Veteran testified that his feet had gotten worse.  He described his feet being in constant pain and that the diabetes would cause his feet to swell.  He described the pain as constant, throbbing pain, which could last from 20 minutes to an hour.  The Veteran stated that the second toe on the right ached all the time.  He stated he could not walk more than a half block because of the pain in his right foot and also his left foot.  The Veteran noted that he used a cane to walk.  He testified he felt his symptoms had worsened since he was last examined in 2007.

Hallux valgus is evaluated under the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5280.  A maximum 10 percent rating is warranted for unilateral hallux valgus if the condition is severe and disabling to a degree equivalent to amputation of the great toe, or if it has been operated on with resection of the metatarsal head.

Foot disabilities may also be rated under Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 5282, 5283, and 5284, when appropriate.  Under Diagnostic Codes 5277, 5279, 5281, and 5282, ratings of up to 10 percent are available for weak foot, metatarsalgia (Morton's disease), hallux rigidus, and hammer toes, respectively. Under Diagnostic Code 5283, ratings of up to 30 percent are available for malunion or nonunion of the metatarsal bones.  Under Diagnostic Codes 5276 and 5278, ratings of up to 50 percent are available for acquired flatfoot and acquired clawfoot.  And Diagnostic Code 5284 provides for ratings of 10, 20, and 30 percent, respectively, for moderate, moderately severe, and severe foot injury.  If there is actual loss of use of the foot, a 40 percent rating is warranted.

The Veteran's postoperative hallux valgus of the left foot and hallux valgus of the right foot are rated as 10 percent disabling under Diagnostic Code 5280.  The Veteran has undergone surgery only on his left foot (which surgery occurred during his period of service).  As noted above, 10 percent is the maximum rating available for unilateral hallux valgus under that diagnostic code, even if the condition is severe and disabling to a degree equivalent to amputation of the great toe, or if it has been operated on with resection of the metatarsal head.

Because the 10 percent evaluation currently assigned is the maximum rating available under Diagnostic Code 5280, the Board has considered whether there are other potentially applicable diagnostic codes.  However, the Board finds that the Veteran's symptoms as a result of hallux valgus are contemplated by the 10 percent rating.  At the May 2007 VA examination, the examiner noted that the Veteran had 35 degree hallux valgus on the right and 22 degrees hallux valgus on the left.  He noted the Veteran had pain, but there was no additional limitations of motion or function on repetitive use or prolonged weight bearing.  Similar findings were made in the 2013 VA examination report.  There, the examiner described the Veteran's symptoms in both feet as being mild to moderate.  X-rays of the feet showed normal bone mineralization for age.  For these reasons, the Board finds that the Veteran's symptoms warrant no more than the currently-assigned 10 percent ratings.

Additionally, the post-service medical evidence does not show, nor has service connection been established, for pes planus, hammer toes, weak foot, claw foot, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  The treatment records show a diagnosis of pes planus, but no medical professional (nor has the Veteran) alleged that pes planus is related to service.  Accordingly, the Board finds no basis for the assignment of higher or separate evaluations under Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 5282, or 5283.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability is to be avoided).

The Board notes that hallux valgus is a condition that is specifically listed in the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  As such, it is to be rated under the corresponding diagnostic code.  See 38 C.F.R. § 4.20, 4.27.  As noted previously, Diagnostic Code 5820 provides for a maximum rating of 10 percent, even when the condition is severe and disabling to a degree equivalent to amputation of the great toe, or if it has been operated on with resection of the metatarsal head.  In the Board's view, the Veteran's complaints of pain on walking, foot discomfort are fully accounted for under Diagnostic Code 5280. 

Application of Diagnostic Code 5284 (foot injuries) to hallux valgus would ultimately render Diagnostic Code 5280 (hallux valgus) superfluous.  In this regard, severe hallux valgus disability warrants a 10 percent evaluation, while severe foot injury under Diagnostic Code 5284 warrants a 30 percent rating.  Had the drafters of the rating schedule intended hallux valgus to be the equivalent of a foot injury, the rating criteria would be the same.  The rating schedule has identified specific foot disabilities with specific percentages, many (such as hallux valgus) which do not provide ratings equivalent to foot injuries under Diagnostic Code 5284.  To assume that all foot disabilities should be rated analogous to a foot injury because it provides higher potential ratings would render the remaining diagnostic codes meaningless.  See Roper v. Nicholson, 20 Vet. App. 173, 178 (2006) (VA statutory and regulatory scheme "should be construed so that effect is given to all its provisions, so that no part will be inoperative or superfluous, void or insignificant, and so that one section will not destroy another unless the provision is the result of obvious mistake or error").  Here, the Veteran is not service connected for other foot disabilities.  Thus, rating severe hallux valgus equivalent to a foot injury in this case is inappropriate, as his hallux valgus is specifically contemplated in the rating schedule under Diagnostic Code 5280, and rating it analogous to a different disability renders Diagnostic Code 5280 superfluous.  As such, his hallux valgus disability is properly rated under Diagnostic Code 5280.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("[T]he canons of construction... require us to give effect to the clear language of a [regulation] and avoid rendering any portions meaningless or superfluous.").

The Board is aware that the Veteran has complained of rather severe foot problems; however, he has been diagnosed with pes planus, and has indicated that his diabetes affects his feet.  Thus, the Veteran's bilateral foot symptoms are not solely based upon the diagnosis of hallux valgus.  At the 2013 VA examination, the examiner described the Veteran's hallux valgus as mild to moderate.  The 10 percent rating contemplates severe hallux valgus.  Thus, the 10 percent rating contemplates the Veteran's symptoms associated with hallux valgus. 

As for DeLuca, the Board finds no basis for the assignment of higher ratings for the Veteran's disability is as a result of functional loss due to weakness, fatigability, incoordination, or pain on movement.  During his May 2007 VA foot examination, the Veteran noted that he had not had any pain or problems in his left foot for a long time.  He denied flare-ups, but reported related weakness and decreased endurance due to pain.  He denied using any assistive device.  At the time of the 2013 VA examination, the Veteran reported pain in both feet at the toes and bunions.  The examiner noted that the cane the Veteran used was for his leg length discrepancy (and not his service-connected bilateral foot disability).  The examiner found that the Veteran's hallux valgus in both feet was mild to moderate.  As noted above, the Board finds no basis for rating the Veteran's disability under any diagnostic code other than Diagnostic Code 5280.  Accordingly, and because the Veteran's disability has already been assigned the maximum rating available under that code, there is no basis for the assignment of higher evaluations based on DeLuca and the related provisions set out at 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (consideration of DeLuca not applicable where claimant is in receipt of the maximum schedular rating for limitation of function under the pertinent diagnostic code).

Finally, the Board has considered whether a separate rating would be appropriate for the Veteran's scarring from his surgery on the left foot.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  However, the scar on the Veteran's foot does not have symptoms that would warrant a compensable rating.  For example, on VA examination in May 2007, the examiner stated that the scar was linear, 8.5 centimeters by 3 millimeters, superficial, stable, smooth, flat, nonadherent, and did not limit motion.  On VA examination in 2013, the examiner described the scar was 7 centimeters long, nontender, skin colored, well healed, and without keloid or depression.  The Veteran has not reported any symptoms associated with the scar on the left foot.  Ratings of scars are assigned under 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2008).  

(The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008, or if a veteran requests review under the amended diagnostic criteria.  Accordingly, these revisions do not apply to the present case.  See 38 C.F.R. § 4.118; 73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of the claim.)

Here, as described by medical professionals, the Veteran's scar of the left foot has no symptoms, and thus, no separate rating is warranted.  Again, the Veteran has not alleged that the left foot scar has any symptoms.

B.  Sarcoidosis

The Veteran further seeks entitlement to a compensable evaluation for the service-connected sarcoidosis.  His disability is currently rated as noncompensable (i.e., zero percent disabling) under 38 C.F.R. § 4.97, DC 6846. 

DC 6846 provides that sarcoidosis is to be rated under either the rating criteria of Diagnostic Code 6846, or the active disease or residuals are to be rated as chronic bronchitis (Diagnostic Code 6600) and extra-pulmonary involvement rated under the specific body system involved. 

Diagnostic Code 6846 provides that sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated noncompensable (0 percent disabling).  Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

Again, sarcoidosis may alternatively be rated as chronic bronchitis under Diagnostic Code 6600.  Diagnostic Code 6600 provides that Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  

At the August 2010 Board hearing, the Veteran testified that he had contracted sarcoidosis while in service and that there was no medication for it.  He stated he coughed uncontrollably and would sometimes cough up blood.  The Veteran expressed being confident the blood was coming from his lungs.  He stated he was being treated for this disability at VA and was taking medication for it.  The Veteran was asked what symptoms he had on a daily basis, and he stated he was tired and short of breath.  

The Board has carefully reviewed the evidence of record and finds that the medical evidence shows that the Veteran's sarcoidosis is in remission and that the preponderance of the evidence is against a compensable evaluation.  Medical examinations conducted in May 2007 and April and August 2013 showed sarcoidosis in remission or inactive.  There is no evidence included in the record to indicate that sarcoidosis is currently active.  For example, in the May 2007 VA examination report, the examiner noted that chest x-rays from 1998-1999 showed that the disability was stable.  This same examiner had seen the Veteran in 2004, and there had been no recurrence of sarcoidosis since that time.  The Veteran denied multiple symptoms, such as fevers, chills, sweats, weight loss, headaches, cough, dyspnea, and chest pain.  The examiner noted that the current x-rays showed no change from a 2006 x-ray and that the pulmonary function test results were normal and showed lung volumes and diffusion capacity were normal.  The examiner diagnosed sarcoidosis and stated it was nonprogressive and "inactive/in remission."  At the April 2013 VA examination, the examiner stated that the Veteran's sarcoidosis was mild and was manifested only by chronic hilar adenopathy, which is contemplated by the noncompensable rating.  The Veteran was unable to undergo pulmonary function tests because he had an active infection at that time, but the examiner expressed that he felt the Veteran's test would be normal.  Pulmonary function tests were conducted, instead, in August 2013, and were normal.  The examiner noted that the Veteran used an inhaler but that the clinical findings would not support the use of an inhaler.

Thus, the clinical findings made by testing and medical professionals establish that the Veteran's sarcoidosis does not meet the criteria for a compensable rating.  While the Veteran reported at the August 2010 Board hearing that he had a chronic cough and even coughed up blood, no medical professional has attributed the cough to the sarcoidosis.  Rather, pulmonary function tests are normal (in 2007 and again six years later in 2013) and clinical findings show that the sarcoidosis is inactive and nonprogressive.  Moreover, the Veteran's use of inhalational medication is not shown to be clinically supported, as stated by the August 2013 VA examiner.  The evidence shows that the Veteran does not take any corticosteroids.  

As for the Veteran's assertion that his coughing up blood is a result of the service-connected sarcoidosis, no medical professional has made such a statement, and such a determination would be medical in nature.  See Jandreau, 492 F.3d at 1377.  Each time the Veteran has been seen for his lung disability, examiners have been consistent in describing it as inactive and stable.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of any blood coming as a result of coughing.  As such, the Veteran's testimony that the service-connected disability is the cause is not competent evidence.
 
Therefore, for the foregoing reasons, the Board finds that a preponderance of the evidence weighs against the assignment of a compensable disability evaluation for sarcoidosis under DC 6846 or DC 6600 throughout the claim/appeal period.  No staged rating is warranted.   

C.  Extraschedular Consideration & TDIU

The Board's findings above are based on applying the schedular criteria to the service-connected disabilities.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

As to the hallux valgus of both feet, comparing the manifestations and reported impairment of function of the Veteran's bilateral foot disability to the schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned 10 percent ratings for each foot.  The 10 percent rating in each foot contemplates a severe hallux valgus, and the Veteran's hallux valgus has been described as mild to moderate.  While the Board is aware that the Veteran uses a cane to assist with walking, the cane is used for a leg length discrepancy and not the bilateral foot disorder.  Regardless, even if the Board conceded that the cane was used for the service-connected disabilities, it would be used because of the symptoms involving pain in the feet, which symptoms are contemplated by the rating criteria.  Additionally, throughout the appeal, the Veteran has not worked or been hospitalized for either foot disability, and thus there can be no argument that he has had marked interference with employment or frequent hospitalization.

As to the service-connected sarcoidosis, comparing the manifestations and reported impairment of function of the Veteran's disability to the schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  The noncompensable rating contemplates stable lung infiltrates without symptoms or physiologic impairment, which is how medical professionals have described the Veteran's service-connected disability.

The Veteran's complaints and demonstrated impairment attributable to his disability are adequately contemplated by the current noncompensable rating.  There is no allegation or showing of any unusual factors associated with the disability such as marked interference with employment or frequent hospitalization.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  See id.  In this case, the Veteran is service-connected for multiple disabilities, to include a psychiatric disorder, which is 100 percent disabling.  The 100 percent combined rating is the maximum evaluation the Veteran can have.  Because there is no further benefit that may be obtained by referral for extraschedular consideration in this context, the issue is moot.  See id.; see also Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010); Bradley v Peake, 22 Vet. App. 280, 292-93 (2008). 

The Board finds that a claim for a total rating for compensation based upon individual unemployability (TDIU) is not before the Board.  Specifically, the Veteran submitted a claim for TDIU in May 2010, which claim was denied in a July 2010 rating decision.  At that time, the Veteran was service connected for the feet, tinnitus and sarcoidosis.  However, his claim for TDIU was based upon disabilities for which the Veteran was not service connected at that time.  The Veteran did not appeal the July 2010 rating decision.  Since the July 2010 rating decision, the Veteran has not stated that he is unable to obtain and maintain gainful employment solely due to the bilateral foot and lung disabilities alone.  Rather, as stated above, when he made allegations that he was unable to work, he attributed it to multiple disabilities, especially a psychiatric disorder (the Veteran is in receipt of Social Security disability benefits for the psychiatric disorder).  

In an August 2013 rating decision, the RO granted service connection for a psychiatric disorder and assigned a 100 percent schedular rating going back to 2006.  The Veteran has not stated that he is unemployable due to other service-connected disabilities without the psychiatric disorder.  For these reasons, the Board concludes there is no pending TDIU before the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to an evaluation in excess of 10 percent for post-operative hallux valgus, left foot is denied.

Entitlement to an evaluation in excess of 10 percent for hallux valgus, right foot is denied.

Entitlement to a compensable evaluation for sarcoidosis is denied.



______________________________________________
B.C. MORTON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


